PER CURIAM.
The action is for services in searching two titles. The defendants claim they never ordered the titles searched, and, in any event, plaintiff failed to perform its part of the alleged contract. There was a sharp conflict of proof, and the justice found for plaintiff in the sum of $102.75. the whole amount claimed, with $19.31 costs. It is, however, conceded by plaintiff's witness Pettit, corroborated by plaintiff's E~hibits 3 and 4, and not disputed by. any other witness, that •a commission of 15 per cent, was to be deducted from the claim in favor of defendant's attorney on the titles, which would reduce the claim for one title from $42.75 to $36.34, and the claim for the other title from $00 to $51, making a reduction from the original claim allowed of $102.75 to $87.34. The judgment should be modified, by reducing the damages from $102.75 to $87.34, and, as modified, affirmed, with appropriate costs in the -court below, but without costs of this appeal.